DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-4, 6-12 and 16-18 are objected to because of the following informalities:   
Claim 1, in line 13, includes “the temperature (K) at the inlet to the most axially upstream.”   It is believed to be in error for - - a temperature (K) at an inlet to a most axially upstream. - -
Claim 1, in line 17, includes “the mass flow rate.” It is believed to be in error for - - a mass flow rate. - -
Claim 1, in line 18, includes “the stagnation temperature at exit.” It is believed to be in error for - - a stagnation temperature at an exit. - -
Claim 1, in line 19, includes “the stagnation pressure at exit.” It is believed to be in error for - - a stagnation pressure at the exit. - -
Claim 1, in line 20, includes “a fan to core efficiency ratio FC is in the range.” It is believed to be in error for - - a fan to core efficiency ratio (FC) is in a range. –
Claim 2, in line 2, includes “fan to core efficiency ratio FC.” It is believed to be in error for - - a fan to core efficiency ratio. – (The FC is extraneous).
Claim 3, in line 2, includes “the range.” It is believed to be in error for - - a range. --
Claim 4, in line 2, includes “a thrust to core efficiency ratio TC.” It is believed to be in error for - - a thrust to core efficiency ratio (TC). 
Claim 6, in lines 1-3, includes “the mass of ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total.” It is believed to be in error for - - a mass of ceramic matrix composite in the second turbine is in a range of from 2% to 15% of a total. --
Claim 7, in lines 5-6, includes “the mass of ceramic matrix composite in the first and second turbines is in the range of from 1 % to 15% of the total.” It is believed to be in error for - - a mass of ceramic matrix composite in the first and second turbines is in a range of from 1 % to 15% of a total. --
Claim 8, in line 4, includes “the most axially upstream row of stator vanes.” It is believed to be in error for - - a most axially upstream row of stator vanes. --
Claim 9, in line 4, includes “the most axially upstream row of rotor blades.” It is believed to be in error for - - a most axially upstream row of rotor blades. --
Claim 10, in line 4, includes “the most axially upstream row of rotor blades.” It is believed to be in error for - - a most axially upstream row of rotor blades. --
Claim 11, in line 4, includes “the second most axially upstream row of stator vanes.” It is believed to be in error for - - a second most axially upstream row of stator vanes. --
Claim 12, in line 4, includes “the second most axially upstream row of stator vanes.” It is believed to be in error for - - a second most axially upstream row of stator vanes. --
Claim 16, in line 4, includes “the range.” It is believed to be in error for - - a range. --
Claim 17, in line 2, includes “the maximum net thrust at sea level is in the range.” It is believed to be in error for - - a maximum net thrust at sea level is in a range. --
Claim 18, in line 2, includes “the gear reduction ratio of the gearbox is in the range.” It is believed to be in error for - - a gear reduction ratio of a gearbox is in the range. --
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “TOcomp_out is the stagnation temperature at exit to the compressor” and “POcomp_out is the stagnation pressure at exit to the compressor.” It is not clear whether the “the compressor” is the first compressor or the second compressor. Claims 2-18 depend from claim 1.
Claim 1 recites “a turbine entry temperature (TOturb_in) is defined as the temperature (K) at the inlet to the most axially upstream turbine rotor in the gas turbine engine at a maximum power condition of the gas turbine engine.” 
The “maximum power condition” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes the “maximum power condition,” as follows from specification as filed,
 “As used herein, the turbine entry temperature, which may be referred to as TET, may be defined as the maximum temperature at entry to the most axially upstream rotor stage of the turbine measured at a maximum power condition. The maximum power condition may be the maximum power condition at which the engine is certified, and may represent the maximum temperature at that location during operation of the engine. Such a condition is commonly referred to as a "red-line" condition. Such a condition may occur, for example, at a high thrust condition, for example at a maximum take-off (MTO) condition.” 
The maximum power condition that is certified is not an absolute maximum power of the engine but rather some arbitrary value at which the engine can operate for some amount of time without destroying itself. For example, a maximum power condition that is certified might be that the engine has to safely operate at some thrust level for five minutes to account for the loss of one engine during take-off. The engine is capable of exceeding this certified maximum power condition. However, it is not safe to operate the engine above the certified maximum power condition for any prolonged period without risking catastrophic engine failure. Further, the maximum power condition that is selected for certification can vary depending on the group that is certifying the engine. Furthermore, standards used to certify engines can evolve over time. Hence, it is not clear to what set of conditions that maximum power condition refers and the meets and bounds of the claim can’t be determined. Additional examples of these maximum power conditions that are used to certify engines are described in the Admitted Prior Art article, Fehrm, “Fundamentals of airliner performance, Part 6; The engine, 2015”, pages 3-5.
Claim 1 recites a fan to core efficiency ratio, which is a product of (Fan Diameter) x (Stagnation pressure at the exit the compressor/mass flow rate at entry to engine core) x (Turbine entry temperature/Stagnation temperature at the exit to the compressor).1/2  Claim includes the thrust to core efficiency ratio,  which is a product of (Max Net Thrust at Sea Level) x (Stagnation pressure at the exit the compressor/mass flow rate at entry to engine core) x (Turbine entry 1/2  It is not clear in what sense the turbine entry temperature, mass flow rate, stagnation pressure at the exit to the compressor and stagnation temperature at the exit to the compressor, on their own, lest their combination, limit the claimed invention because they are not structure, process, or composition of matter, e.g., a material. For the inventor, they are desired results; for one of ordinary skill in the art, the numbers per se represent casual observations with indiscernible ties to the recited structure, absent clarifications. Furthermore, the fan to core efficiency ratio or the thrust to core efficiency ratio, themselves as numbers per se are vague entities when it comes to understanding the meets and bounds of the claimed gas turbine engine, with invisible ties to the engine core, fan, and gearbox, as recited in the claims.
Further, the mass flow rate, stagnation pressure and stagnation temperature at the exit to the compressor are functions of the structure of the engine, the operational state of the engine and the ambient conditions at an inlet to the engine. For a particular engine, at rest, the mass flow rate into the engine is zero. Hence, the value of the fan to core efficiency recited in the claims is infinite when the engine is at rest because the mass flow through engine is zero, which is an indeterminate value. The value of the thrust to core efficiency ratio includes a zero/zero term because the thrust and the mass flow are both zero when the engine, which may be indeterminate. Further, while the structure of the engine remains the same, these values will vary as the operational state and the ambient conditions associated with the engine change. As such each one of these parameters, on their own or in combination one another is vague and indefinite in what sense they limit the structure of the gas turbine.
Yet further, the temperatures and pressures generated within an engine evolve over time as the engine is operated and wears out. The engine’s wear state, at which the temperatures and 
As evidence of this fact, Examiner directs the Applicant to the prior art article, Fehrm, “Fundamentals of airliner performance, Part 6; The engine, 2015” on page 16, which teaches “The low pressure turbine also houses the Exhaust Gas Temperature (EGT) probe part way into the LPT. EGT is an important health monitoring tool for Turbofans. EGT gives a good indication of the wear state (erosion, deposits) of the whole turbine section. There is an EGT temperature level for a new engine and this temperature then gradually rises as wear and tear makes the engine less efficient. The FADEC then commands more fuel to be injected to achieve the commanded thrust, something that raises the EGT.” The EGT is directly related to the turbine entry temperature, stagnation pressure at the compressor exit and the stagnation temperature at the compressor exit by the laws of nature govern operation of the gas turbine engine. 
Fehrm further teaches the changes to the engine temperatures are significant over the life cycle of the engine. Fehrm recites, “Typical EGT margins for new our overhauled engines to maximum allowed are 75-100°C for lower rated engines in a series and 50-70°C for the highest rated variant (EGT is typically given and shown in °C). For highly rated engines in a series (like the CFM56-7B27 for 737-900ER with 27klbf thrust), the 50°C margin can be consumed in less than 10k cycles whereas a lower rated engine like the CFM56-7B26 with 26klbf and a 80°C margin could stay on wing until the best part of 20,000 cycles, all depending on aircraft usage and working conditions.” This indicates temperature changes of 50 to 80 degrees C for the EGT 
MPEP 2173.05(g) provides, “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” For the reasons described above, it is asserted that the recitations “a turbine entry temperature (TOturb_in) is defined as the temperature (K) at the inlet to the most axially upstream turbine rotor in the gas turbine engine at a maximum power condition of the gas turbine engine,” “a fan to core efficiency ratio,” which is a product of (Fan Diameter) x (Stagnation pressure at the exit the compressor/mass flow rate at entry to engine core) x (Turbine entry temperature/Stagnation temperature at the exit to the compressor)1/2  and “a thrust to core efficiency ratio,” which is a product of (Thrust) x (Stagnation pressure at the exit the compressor/mass flow rate at entry to engine core) x (Turbine entry temperature/Stagnation temperature at the exit to the compressor)1/2  don’t provide a clear cut indication of the scope of the subject matter covered by the claim, don’t provide well-defined boundaries of the invention and one of ordinary skill of the art would not know from the claim terms what structures are encompassed by the claim.
Regarding Claims 7 and 15, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8, which depends from claim 1, recites “the turbine” in line 3. It is unclear whether the turbine is referring to the first turbine or the second turbine in claim 1.
Claim 9, which depends from claim 1, recites “the turbine” in line 3. It is unclear whether the turbine is referring to the first turbine or the second turbine in claim 1.
Claim 10, which depends from claim 1, recites “the turbine” in line 3. It is unclear whether the turbine is referring to the first turbine or the second turbine in claim 1.
Claim 11, which depends from claim 1, recites “the turbine” in line 3. It is unclear whether the turbine is referring to the first turbine or the second turbine in claim 1.
Claim 12, which depends from claim 1, recites “the turbine” in line 3. It is unclear whether the turbine is referring to the first turbine or the second turbine in claim 1. Claim 13 depends from claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675) in view of Kurzke (Fundamental Differences Between Conventional and Geared Turbofans), Waters (Analysis of Turbofan propulsion System Weight and Dimensions), Hill and Peterson, (Mechanics and Thermodynamics of Propulsion), Halliwell (An Ultra-High Bypass Ratio Turbofan Engine for the Future) and Jackson (Optimization of Aero and Industrial Gas Turbine Design for the Environment).
Regarding claims 1 and 2, Sabnis teaches a gas turbine engine (20) for an aircraft (¶46) comprising: an engine core (24, 26 and 28) comprising: a first turbine (46), a first compressor (44), and a first core shaft (30) connecting the first turbine to the first compressor (¶41); a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor (¶41), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (¶41, the first core shaft is a low speed spool and the second core shaft is a high speed spool), the gas turbine engine further comprising: a fan (42) comprising a plurality of fan blades (¶51); and a gearbox (48) that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft (¶41), wherein: a turbine entry temperature is defined as the temperature (K) at the inlet to the most axially upstream turbine rotor in the gas turbine engine at a maximum power condition of the gas turbine engine (¶56, ¶57, max power condition is sea-level max take off, Table 1). Sabnis teaches a fan diameter (Fig, 1, ¶19). Sabnis teaches a mass flow rate through the engine 	(Table 1) at various conditions including max take-off, max climb and cruise and a by-pass ratio (¶47). Hence, Sabnis teaches a mass flow rate at the entry to the engine core. When operating at these conditions, the engine implicitly has a stagnation temperature at the exit to the compressor and a stagnation pressure at the exit to the compressor. Thus, Sabnis teaches a fan to core efficiency ratio, which is a product of a fan diameter times the square root of turbine entry temperature divided by the core size where the core size is the mass flow rate at entry to the engine core times the square root of the stagnation temperature at the exit to the compressor divided by the stagnation pressure at the exit to the compressor. 
5 mkg-1sPa to 3.5 x 105 mkg-1sPa of claim 1 or 1.9 x 105 mkg-1sPa to 3.0 x 105 mkg-1sPa of claim 2. 
Waters teaches methods for sizing turbofan engines (Pages 1-14). On page 6, Waters teaches a critical dimension is the diameter at the fan face as it is the maximum diameter of the engine and dictates much of the nacelle geometry. Thus, the fan diameter is a result effective variable. 
Kurzke teaches methods and design philosophies for turbofan engines. On page 2, Kurzke teaches the core size, which is defined in a similar manner as the core size in claim 1, is a variable used in the design of gas turbines. On page 4, Kurzke teaches the core size is useful as a correlating parameter for size effects on compressor efficiency and eventually for correlating surge margin requirements. Thus, the core size is a result effective variable.  
Hill and Peterson teaches that turbine performance is proportional to the square root of the turbine inlet temperature (Formula 8.32 and Fig. 8.23, page 400). Hill and Peterson further teaches the turbine work per unit mass is proportional to the turbine inlet stagnation temperature. Hence, it is desirable to increase the turbine inlet temperature (page 401). Thus, the square root of the turbine inlet temperature is a result effective variable.
Jackson and Halliwell teach designs of various gas turbine engines. Jackson and Halliwell teach it is known to simulate the performance of the gas turbine engines such that all of the values used to determine the fan to core efficiency ratio are specified. For example, Jackson teaches calculated values that allow the fan to core efficiency ratio to be determined for a Trent -1sPa. As another example, Halliwell teaches calculated values that allow the fan to core efficiency ratio to be determined for a Trent-1000 engine (Page 12) where the fan diameter is 3.02 m (page 11). Halliwell teaches a fan to core efficiency ratio of 150,489 mkg-1sPa, which is just below the lower limit of Applicant’s claimed range of 190,000 mkg-1sPa.
The values in Jackson and Halliwell are below the claimed range. However, Examiner notes that as the engine goes to rest, the mass flow rate through the engine will go to zero and the fan to core efficiency ratio will get very large. Hence, the values in Jackson and Halliwell will overlap with the claimed ranges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan to core efficiency ratio in Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell which teach i) the fan diameter is a result effective variable, whose value determines the size of the engine and nacelle geometry, ii) the core size is a result effective variable that determines size effects on the compressor efficiency, iii) the square root of the turbine inlet temperature is a result effective variable that effects the amount of work done by the turbine and iv) it is known in the prior art to determine all the values necessary to calculate the fan to core efficiency ratio, since it has been held that optimizing a result effective variable, i.e., a fan to core efficiency ratio that includes the result effective variables of the fan diameter, the core size and the square root of the turbine inlet temperature, was an obvious extension of prior art teachings, In re Antonie,559F.2d618, 195 USPQ 6 (CCPA 1977), In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980), In re Alter, 220F.2d454, 456, 105 USPQ 233, 235 ( CCPA 7955), "[W]here the general conditions of a claim 
Further, the Examiner additional notes “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 (II)(A).
Regarding claim 3, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and described above and Sabnis further teaches a fan diameter in a range between 114 cm and 406 cm. It has been held that in the case where the claimed ranges, in this case the fan diameter in the range of 225 cm to 400 cm, respectively, overlap disclosed by the prior art, in this case, a fan diameter in the range of 114 cm to 406 cm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 4, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above and Sabnis further teaches thrust values at max take off conditions (Table 1) for various engines where the thrust of the engine is a result effective variable whose value determines how efficiently the engine converts energy (fuel) into useful work (thrust) (¶69).  Thus, Sabnis teaches a thrust to core efficiency ratio which is the max thrust at sea level times the square root of the turbine inlet temperature divided by the core size. Jackson and Halliwell each respectively teach a thrust to core efficiency ratio of 7 and 1.995x107 kNkg-1sPa. Thus, Halliwell teaches a thrust to core efficiency ratio that is at least 1. 5x107 kNkg-1sPa as claimed. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thrust to core efficiency ratio in Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell which teach i) the thrust is a result effective variable, whose value determines the size of the engine and nacelle geometry, ii) the core size is a result effective variable that determines size effects on the compressor efficiency, iii) the square root of the turbine inlet temperature is a result effective variable that effects the amount of work done by the turbine and iv) it is known in the prior art to determine all the values necessary to calculate the thrust to core efficiency ratio, since it has been held that optimizing a result effective variable, i.e., a thrust to core efficiency ratio that includes the result effective variables of the net thrust at sea level, the core size and the square root of the turbine inlet temperature, was an obvious extension of prior art teachings, In re Antonie,559F.2d618, 195 USPQ 6 (CCPA 1977), In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980), In re Alter, 220F.2d454, 456, 105 USPQ 233, 235 ( CCPA 7955), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05 I and II.
Regarding claim 17, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above and Sabnis further teaches the maximum net thrust at sea level is in the range of from 71.17 kN to 533.8 kN (¶64). It has been held that in the case where the claimed ranges, in this case the maximum net thrust at sea level is in a range of from 160 kN to 550 kN, respectively, overlap disclosed by the prior art, in this case, 
Regarding claim 18, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above and Sabnis further teaches the gear reduction ratio is greater than 1.8 and in some cases greater than 4.5 (¶46). It has been held that in the case where the claimed ranges, in this case the gear reduction ratio is in a range of from 3.3 to 4, respectively, overlap disclosed by the prior art, in this case, a gear reduction ratio greater than 1.8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I. 
Claims 5, 8, 9, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675), Kurzke (Fundamental Differences Between Conventional and Geared Turbofans), Waters (Analysis of Turbofan propulsion System Weight and Dimensions), Hill and Peterson, (Mechanics and Thermodynamics of Propulsion), Halliwell (An Ultra-High Bypass Ratio Turbofan Engine for the Future), Jackson (Optimization of Aero and Industrial Gas Turbine Design for the Environment) as applied to claim 1 above, and further in view of Miller (2018/0355804).
Regarding claim 5, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above for claim 1. Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell doesn’t teach the materials used in the second turbine. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches the second turbine includes a ceramic matrix composite (¶37). The use of the ceramic matrix composite minimizes the amount of cooling air that is used in the turbine. It would have 
Regarding claim 8, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above for claim 1 and Sabnis further teaches the turbine comprises at least one row of stator vanes (Fig. 1). Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell doesn’t teach the materials used in the turbine. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches the most axially upstream row of stator blades includes a ceramic matrix composite (¶38). The use of the ceramic matrix composite minimizes the amount of cooling air that is used in the turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell have the most axially upstream row of stator vanes use a ceramic matrix composite, as taught by Miller, in order to minimize the amount of cooling required for the turbine.
Regarding claim 9, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above for claim 1 and Sabnis further teaches the turbine comprises at least one row of rotor blades (Fig. 1). Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell doesn’t teach the materials used in the turbine. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches the most 
Regarding claim 11, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above for claim 1 and Sabnis teaches the turbine comprises at least two rows of stator vanes (Fig. 1). Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell doesn’t teach the materials used in the turbine. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches a turbine with two rows of stator vanes (28). Miller teaches the second most axially upstream row of stator vanes includes a ceramic matrix composite (¶38). The use of the ceramic matrix composite minimizes the amount of cooling air that is used in the turbine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell have the second most axially upstream row of stator vanes use a ceramic matrix composite, as taught by Miller, in order to minimize the amount of cooling required for the turbine.
Regarding claim 12, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above for claim 1 and Sabnis teaches 
Regarding claim 16, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above for claim 1. Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell doesn’t teach the turbine entry temperature, defined as the temperature at the inlet to the most axially upstream turbine rotor at a maximum power condition of the gas turbine engine, is in the range of from 1800K to 2100 K. Miller teaches a geared gas turbine engine which is similar in design to the geared gas turbine engines of Sabnis and includes a first turbine and a second turbine. Miller teaches a turbine with a turbine with a temperature at the inlet to the most axially turbine rotor at a maximum power condition of between 1309 K and 2145 K (¶34 and ¶35). Miller the engines operate at a maximum power condition (¶25). The temperatures lead to an engine with a minimal amount of cooling requirement in the turbine (¶35).  It would have been obvious to one of ordinary skill in 
It has been held that in the case where the claimed ranges, in this case. a temperature at the inlet to the most axially turbine rotor at a maximum power condition of between 1800 K and 2100 K, respectively, overlap disclosed by the prior art, in this case, have a temperature at the inlet to the most axially turbine rotor at a maximum power condition of between 1309 K and 2145 K, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I. 
Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675), Kurzke (Fundamental Differences Between Conventional and Geared Turbofans), Waters (Analysis of Turbofan propulsion System Weight and Dimensions), Hill and Peterson, (Mechanics and Thermodynamics of Propulsion), Halliwell (An Ultra-High Bypass Ratio Turbofan Engine for the Future), Jackson (Optimization of Aero and Industrial Gas Turbine Design for the Environment) and Miller (2018/0355804), as applied to claim 5 above, and further in view of Greitzer (Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles, Cooperative Agreement Number NNX08AW63A, March 2010) .
Regarding Claim 6, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller teaches the invention as claimed and discussed above for claim 5. Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller doesn’t teach mass 
As an example, in Table H.3 of Greitzer, the second turbine of a PW2037, which has two HPT turbine stages (Table H.1) and weighs 857 pounds. Although PW2037 is not a geared turbofan engine, it includes all the other structural components and operating conditions of the claim other than the gearbox. Hence, it provides a reasonable example for estimating CMC weight effects associated with using CMCs in the first turbine and the second turbine.
 For the PW2037, The rotor and stator blades weigh 140 pounds. When the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with Table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 42 pounds. Hence, the weight of the blades is 98 pounds and the weight of the turbine is 815 pounds. Thus, Greitzer teaches the possibility of having the mass of the ceramic matrix composite in the second turbine is 11.4%, which is in the range of 2% to 15%.   In ¶40, Miller discloses that only a portion of the rotor and stator blades may be formed from a CMC material in the second turbine. In such embodiments, the weight savings and the mass fraction of the CMC are reduced. Examiner notes the calculated percentage could be adjusted upwards by using a larger weight reduction for the CMC, such as 35% instead of 30% where Greitzer estimates a weight savings of up to 40%.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller to have mass of the ceramic matrix composite in the second turbine in the range of 2% to 15% of the total mass of the second turbine, as taught by 
Regarding Claim 7, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller teaches the invention as claimed and discussed above for claim 5. Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller doesn’t teach mass fractions of the composite materials used in the first turbine. In Table H.5, Greitzer teaches the stator or rotor blades (LPT blades) in the first turbine can be formed from a ceramic matrix composite to reduce the weight of the first turbine. In Table H.5, Greitzer teaches a 30% weight reduction using CMC blades as compared to Nickel Alloy blades in the first turbine. As an example, in Table H.3 of Greitzer, the first turbine of a PW237 weighs 1606 pounds. The rotor and stator blades weigh 277 pounds. If the weight of the rotor and stator blades is reduced 30% by using CMCs in accordance with table H.5, the weight of the blades and hence the weight of the second turbine is reduced by about 83 pounds. Hence, the weight of the blades is 194 pounds and the weight of the first turbine is 1523 pounds. From table H.5, the weight of the second turbine is 857 pounds. Hence, mass of the ceramic matric composite in the first and the second turbines is 8.1% (194 pounds/ (1523 pounds + 857 pounds)), which is in the range of 1% to 15%. A smaller percentage, but one greater than 1%, would be expected if a metallic first stage and a ceramic second stage were used in one of the turbines.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Waters, Kurzke, Hill and 
Regarding claims 14 and 15, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller teaches the invention as claimed and discussed above for claim 5. Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller doesn’t teach the materials used in rotor blades or the stator blades of the first turbine. In Table H.5, Greitzer teaches the stator or rotor blades (LPT blades) in the first turbine can be formed from a ceramic matrix composite to reduce the weight of the first turbine.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson, Halliwell and Miller to have the axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite or the axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite, as taught by Greitzer in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the weight of the turbofan engine applied to a prior art aircraft, to yield a predictable result of reducing the weight of the turbofan .
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (20170175675), Kurzke (Fundamental Differences Between Conventional and Geared Turbofans), Waters (Analysis of Turbofan Propulsion System Weight and Dimensions), Hill and Peterson, (Mechanics and Thermodynamics of Propulsion), Halliwell (An Ultra-High Bypass Ratio Turbofan Engine for the Future) and Jackson (Optimization of Aero and Industrial Gas Turbine Design for the Environment) as applied to claims 1 and 12 above, and further in view of Morrison (US 6,197,424).
Regarding Claim 10, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above for claim 1 and the Sabnis further teaches the turbine comprises at least one row of rotor blades. Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell doesn’t teach the most axially upstream row of rotor blades of the turbine are (ii) radially surrounded by seal segments that comprise a ceramic matrix composite. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1). Morrison teaches the CMC seals reduce cooling requirements (Col. 10: 63-65). The seal segments are configured to operate near 1600 C (Col 10:18). 
It would have been obvious to one of ordinary skill of the art before the effective filing
date of the claimed invention to make the engines of Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell to have i) the most axially upstream row of rotor blades of the turbine are (ii) radially surrounded by seal segments that comprise a ceramic matrix composite, as taught by Morrison in order to, reduce the engine cooling requirements, as taught by Morrison (Col. 10:63-65).
Regarding Claim 13, Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell teaches the invention as claimed and discussed above for claim 12. Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell doesn’t teach the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments. Morrison teaches seal segments (10) for rotor blades formed from a CMC composite (Abstract, Fig. 1). Morrison teaches the CMC seals reduce cooling requirements (Col. 10: 63-65).
It would have been obvious to one of ordinary skill of the art before the effective filing
date of the claimed invention to make the engines of Sabnis in view of Waters, Kurzke, Hill and Peterson, Jackson and Halliwell to have the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments, as taught by Morrison in order to, reduce the engine cooling requirements, as taught by Morrison (Col. 10:63-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P.O./Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741